Citation Nr: 1758151	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for a service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, friend


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 2002 and from November 2003 to January 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2017 videoconference hearing; a transcript of this hearing is of record.

In this decision, the Board is granting an increased rating of 40 percent for the Veteran's back disability.  The issue of whether she is entitled to an even higher rating is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's degenerative arthritis of the spine has been manifested by frequent incapacitating flare ups that limit motion and activities of daily living.


CONCLUSION OF LAW

The criteria for an increased rating of 40 percent, but no higher, for the service connected degenerative arthritis of the spine have been met or more nearly approximated for the entire appeal period.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased disability rating for her service-connected degenerative arthritis of the spine.  Disabilities of the spine are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine as follows:

Under the formula for rating spine disorders, a 20 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.

The Veteran has been diagnosed with degenerative arthritis of the spine.  Degenerative arthritis is evaluated under the General Rating Formula for Rating Diseases and Injuries of the Musculoskeletal System.  38 C.F.R. § 4.71a, DCs 5003.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating acute, subacute, or chronic diseases as follows:

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).

Because the Veteran's degenerative arthritis is contemplated under the diagnostic code for her spine (DC 5242), the General Rating Formula for Diseases and Injuries of the Spine applies.  In addition, because the Veteran has reported constant pain associated with her back, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

In a December 2015 VA examination, the examiner reported that the Veteran's abnormal range of motion with pain contributed to functional loss.  Forward flexion was noted to be 55 degrees.  No ankylosis, weakness, muscles spasms, or atrophy was noted.  Tenderness to palpation was present.

The Veteran reported flare-ups that made her unable to move and required that she "rest it off."  She stated that her back disability affected lifting, bending, sitting, standing, and walking.  The VA examiner noted that the Veteran's back injury impacted her ability to lift and bend.  Weakness, fatigability, incoordination, and pain were reported to significantly limit functional ability with flare ups.  See, in general, DeLuca.

At her July 2017 hearing, the Veteran testified that incapacitating episodes of days or weeks are brought on by sweeping, vacuuming, washing dishes, brushing up against something, or sleeping in the wrong position.  She reported that her baseline pain is constant and only increases from that point.  The Veteran stated that she was unable to touch below her knees when bending over, popping in her back, and swelling in her legs.  The Board finds the Veteran's statements regarding her symptoms to be competent and credible.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  In light of the Veteran's functional impairment and limitations due to her lumbar spine disability, the Board finds that the 20 percent disability rating does not adequately compensate for any pain or functional loss.  The Board finds that 38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a, DCs 5235-5243 provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204 -07.

The Veteran had symptoms during the entire period on appeal that meet the criteria for an increased rating of 40 percent.  See 38 C.F.R. § 3.400(o).  Though examination does not show evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, a 40 percent evaluation is warranted due to flare ups that cause functional loss.  During her December 2015 VA examination, the examiner reported that the functional loss reported was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Therefore, the Board finds that an increased rating of 40 percent for degenerative arthritis of the spine is warranted for the entire appeal period.

A rating of 50 percent is not warranted, as the record does not currently show unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243.

Additionally, because limitation of motion of the lumber spine is compensable under the appropriate diagnostic code, a rating under diagnostic code 5003 is not appropriate.


ORDER

A 40 percent rating for degenerative arthritis of the spine is granted for the entire appeal period.


REMAND

The issue of whether the Veteran is entitled to a rating even higher than 40 percent for the appeal period is remanded for further development.

The Veteran was last examined in December 2015, and a current examination is needed to assess the present severity of her disability.  An updated examination should be conducted.

While on remand, additional treatment records should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for a report on the current severity of her back disability.  In addition to the usual testing, the examiner should explicitly discuss whether the Veteran's back disability results in in unfavorable ankyloses of the entire thoracolumbar spine or the equivalent of same during flare-ups.  All opinions are to be supported by explanatory rationale.

2.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


